               Case 5:19-cv-00297-LHK Document 1 Filed 11/25/18 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ADLIFE MARKETING & COMMUNICATIONS
 COMPANY, INC.
                                                                 Docket No. 1:18-cv-10976
                                   Plaintiff,
                                                                 JURY TRIAL DEMANDED
           - against -

 POPSUGAR INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Adlife Marketing & Communications Company, Inc. (“Adlife” or “Plaintiff”)

by and through its undersigned counsel, as and for its Complaint against Defendant Popsugar

Inc. (“Popsugar” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of fish tacos, owned and registered by Adlife, an advertising agency

specializing in design, digital marketing, print advertising and photography. Accordingly, Adlife

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 5:19-cv-00297-LHK Document 1 Filed 11/25/18 Page 2 of 4




       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Adlife is an advertising agency specializing in design, digital marketing, print

advertising and photography having a usual place of business at 38 Church Street, Pawtucket,

Rhode Island 02860.

       6.      Upon information and belief, Popsugar is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 386 Park

Avenue South, 9th Floor, New York, NY, 10016. Upon information and belief Popsugar is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, Popsugar has owned and operated a website at

the URL: www.popsugar.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Adlife is the copyright holder of a photograph of fish tacos (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Adlife has at all times been the sole owner of all right, title and interest in and to

the Photographs, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-046-924 and titled “FishTacos001_ADL.” See Exhibit B.

       B.      Defendant’s Infringing Activities
            Case 5:19-cv-00297-LHK Document 1 Filed 11/25/18 Page 3 of 4




          10.   Popsugar ran an article on the Website titled Go Meatless Over Lent With These

Fresh Fish Recipes. See URL https://www.popsugar.com/food/photo-

gallery/27905441/image/40245347/Blackened-Tilapia-Tacos-Red-Cabbage-Avocado-Crema.

The article prominently featured the Photograph. A true and correct copy of the article and a

screenshot of the Photograph on the article are attached hereto as Exhibit C.

          11.   Popsugar did not license the Photograph from Plaintiff for its article, nor did

Popsugar have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Popsugar infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Popsugar is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 5:19-cv-00297-LHK Document 1 Filed 11/25/18 Page 4 of 4




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Popsugar be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded its attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 25, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                      Attorneys for Plaintiff Adlife Marketing & Communications Company, Inc.
